Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The most pertinent prior art is cited in the attached PTO-892 form.
Regarding to claim 1: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that the first reference voltage signal output circuit is electrically coupled to the second terminal and the fourth terminal, the second drive signal output circuit is not electrically coupled to the second terminal and the fourth terminal, and the first drive signal output circuit starts startup after the second drive signal output circuit is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 2-6 are allowed because they depend directly/indirectly on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853